

Exhibit 10.2
 


 
TXCO Resources Inc. Overriding Royalty Purchase Plan
 
1.           Purpose
 
The purpose of the Overriding Royalty Purchase Plan is to allow the Company to
purchase the overriding royalty interests of James E. Sigmon, the Company's
Chairman, President and Chief Executive Officer, in the Company's oil and gas
leases, in exchange for cash, shares of the Company's common stock or a
combination thereof, if and when purchase terms are agreed upon by the Board of
Directors and Mr. Sigmon.
 
The Board of Directors and Mr. Sigmon intend, from time to time, to jointly
select a third-party appraiser to provide an appraisal report and/or fairness
opinion, as they mutually deem appropriate, to the Company and Mr. Sigmon to aid
in their negotiations with respect to the purchase price of any overriding
royalty interests, although Mr. Sigmon is not obligated to accept any appraisal
of his overriding royalty interests.  Any purchase price will be mutually agreed
upon by Mr. Sigmon and the Board of Directors (with Mr. Sigmon abstaining from
any Board discussions and vote(s) relating thereto).  For the avoidance of doubt
and notwithstanding any other provision of the plan to the contrary, the Company
may purchase some or all of Mr. Sigmon's overriding royalty interests in the
Company's existing or future oil and gas leases, in one or more transactions,
over the term of this plan.
 
Any shares of the Company's common stock issued in exchange for the overriding
royalty interests may or may not be registered for resale by the Company, with
the terms of any such registration rights to be mutually agreed upon by Mr.
Sigmon and the Board of Directors.
 
The Plan shall be effective on the date it is approved by the Company's
stockholders.
 
The Plan shall be administered by the Board of Directors and, except as
otherwise expressly provided for herein, all questions of interpretation and
application of the Plan shall be subject to the determination of a majority of
the Board of Directors.
 
2.           Shares Reserved for Issuance
 
The Overriding Royalty Purchase Plan has 3,000,000 shares of the Company's
common stock, $0.01 par value per share, reserved for issuance in connection
with the Company's purchase(s), if any, of Mr. Sigmon's overriding royalty
interests.  As of March 25, 2008, the closing sale price of the Company's common
stock on the Nasdaq Global Select Market was $11.87.  The number of shares of
the Company's common stock reserved for issuance under the plan will not be
increased without first obtaining stockholder approval of such increase.  Shares
that may be issued under the plan may either be authorized and unissued shares
of the Company's common stock, or authorized and issued shares of the Company's
common stock held in the Company's treasury, or any combination of the
foregoing.  Any purchase price paid with shares of the Company's common stock
shall be issued from shares reserved for issuance under the plan, and be based
upon the "fair market value" (as defined below) of the Company's common stock as
of the effective date of such purchase.
 
Dividends will be paid on shares of the common stock issued under the plan at
the same rate dividends are paid to holders of the Company's common stock
generally.  The Company is not currently paying dividends on its common stock.
 

 
- 1 -

--------------------------------------------------------------------------------

 

"Fair market value" means, as of any date, (i) if the principal market for the
Company's common stock is a national securities exchange, the closing sales
price of the common stock (or the closing bid, if no sales were reported) on
that date (or, if no closing sales price or closing bid was reported on that
date, on the last trading date such closing sales price or closing bid was
reported) on the principal exchange on which the common stock is then listed; or
(ii) if the principal market for the common stock is not a national securities
exchange, the average of the highest bid and lowest asked prices for the common
stock on such day as quoted on an automated quotation system (including the OTC
Bulletin Board) or by a recognized securities dealer (or if no such prices were
quoted on that date, on the last trading date such prices were quoted); or (iii)
in the absence of an established market for the common stock of the type
described in (i) and (ii) above, the fair market value thereof will be
determined in good faith by the Company's Board of Directors.
 
3.           Adjustments in Authorized Shares
 
In the event of any recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, or other similar corporate transaction or event, or any partial or
complete liquidation of the Company, such adjustments will be made in the number
and class of shares of the Company's common stock available for issuance under
the plan, as may be determined to be appropriate and equitable by the Board of
Directors, in its discretion, to prevent dilution or enlargement of the benefits
available under the plan.
 
4.           Amendments to the Plan
 
The Board of Directors may, at any time and from time to time, alter, amend,
suspend, or terminate the Overriding Royalty Purchase Plan in whole or in part;
provided, that any amendment that would cause the plan to fail to comply with
any requirement of applicable law, regulation, or rule if such amendment were
not approved by the stockholders of the Company shall not be effective unless
and until stockholder approval is obtained.  Upon termination of the plan, the
Company may not transfer any remaining shares authorized for issuance under the
plan to another stock incentive plan or other equity plan maintained by the
Company.
 
5.           Term
 
Unless earlier terminated, the Overriding Royalty Purchase Plan will terminate
on the third anniversary of the date of its adoption by the Company's
stockholders.
 


 

 
- 2 -

--------------------------------------------------------------------------------

 
